     Case 2:17-cv-00176-WBS-DMC Document 59 Filed 03/23/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIO AMADOR GONZALEZ,                             No. 2:17-CV-0176-WBS-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    GAVIN NEWSOM, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding with retained counsel, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. Pending before the court is Plaintiff’s fifth amended complaint,

19   ECF No. 53.

20                   The court is required to screen complaints brought by prisoners seeking relief

21   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

22   § 1915A(a). In the fourth amended complaint, Plaintiff, through counsel, named the following

23   as defendants to this action: (1) Gavin Newsom, the governor of the State of California;1

24   (2) Baughman, the prison warden; (3) Clough; (4) Byers; (6) E. Miner; (7) J. Burke; (8) A. Cross;

25   (9) J. Lewis; (10) R. Valine; (11) C. Kinn; (12) J. Leech; (13) Walker; (14) Kevin Grinde;

26
27          1
                    The fourth amended complaint names former governor Edmund G. Brown as a
     defendant. Pursuant to Federal Rule of Civil Procedure 25(d), Gavin Newsom was substituted
28   for his predecessor.
                                                     1
     Case 2:17-cv-00176-WBS-DMC Document 59 Filed 03/23/21 Page 2 of 3


 1   (15) the California Department of Corrections and Rehabilitation; (16) Scott Kernan; (17) Ross;

 2   (18) D. Bodenhamer; (19) Sparks; and (20) Stakes. See ECF No. 33, pg. 1. In the current fifth

 3   amended complaint, Plaintiff names “GAVIN NEWSOM, ET AL.” ECF No. 53, pg. 1. Plaintiff

 4   does not say who the other defendants are. In Section I of the fifth amended complaint describing

 5   the parties, Plaintiff refers to “[e]ach and every defendant,” but does not specifically name each

 6   defendant sued. Throughout the fifth amended complaint, Plaintiff alleges various claims against

 7   “all defendants” or against “named prison guards” and “named and unnamed prison healthcare

 8   workers.”

 9                  The only references to specific named individuals are in Section III of the fifth

10   amended complaint describing the “facts common to all claims.” Id. at 2-6. Clough, named as a

11   defendant in the fourth amended complaint is only referred to as “Captain.” Ross, also named in

12   the prior amended complaint, is now referred to as “Dr.” Of the twenty defendants identified in

13   the fourth amended complaint, only ten are identified in Section III of the fifth amended

14   complaint as “Defendant” – Burke (sometimes also referred to as “Burkes”), Cross, Lewis,

15   Valine, Kinn, Leech, Byers, Bodenhamer, Sparks, and Walker. As to the remaining defendants

16   identified in the fourth amended complaint, the fifth amended complaint is silent.

17                  Because the fifth amended compliant supersedes the fourth amended complaint,

18   and because an amended complaint must be complete in and of itself without reference to a prior

19   pleading, the Court finds that the method in which the fifth amended complaint is pleaded fails to

20   give proper notice as to who is being sued for what alleged conduct. It is unclear who of the
21   various people mentioned in Section III are being sued or are merely referenced for background

22   purposes. It is also unclear whether Plaintiff intends to continue with claims against individuals

23   who were named in the fourth amended complaint but not identified in the fifth amended

24   complaint. Plaintiff will be provided an opportunity to file a sixth amended complaint which

25   clearly identifies the named defendants and each individual’s alleged conduct.

26   ///
27   ///

28   ///
                                                       2
     Case 2:17-cv-00176-WBS-DMC Document 59 Filed 03/23/21 Page 3 of 3


 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.    Plaintiff’s fifth amended complaint, ECF No. 53, is dismissed with leave to

 3   amend; and

 4                 2.    Plaintiff shall file a sixth amended complaint within 30 days of the date of

 5   this order.

 6

 7   Dated: March 23, 2021
                                                        ____________________________________
 8                                                      DENNIS M. COTA
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
